DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings and Specification
The drawings are objected to because paragraph 0048 of the applicant’s specification refers to figure 2, by stating, “Furthermore, figure 2 is used for exemplary explanation …” However, the filed drawings only contain figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state, “wherein the degree of the match is for the same physical variable determined from different types of sensors.” The examiner could not find support for this limitation in the applicant’s specification. While numerous instances of support were found for the general concept of matching, the examiner could not find support for where the degree of the match is for the same physical variable determined from different types of sensors. The examiner requests that the applicant show where this limitation is supported.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the following limitations: (The examiner has used various forms of emphasis to highlight particular issues.)
a plurality of sensors configured to sense different primary physical variables or use different measurement principles
wherein the plurality of sensors include at least two of the following:
an inertial sensor configured to sense the physical variable in the form of acceleration along a defined axis of the vehicle
a wheel speed sensor element configured to sense the physical variable in the form of a wheel speed of a wheel in a direction of rotation of the associated wheel of the vehicle
a satellite navigation system configured to sense or provide the physical variable in the form of distance data between an associated satellite and the vehicle or a variable that is dependent thereon and speed information between the associated satellite and the vehicle or a variable that is dependent thereon
wherein the signal processing device is configured to provide a first confidence measure as first confidence information, based on a degree of a match between the data or measured values and uncertainties thereof from at least two sensor output signals or data from the plurality of sensors weighted against one another on the basis of which the relevant at least one datum of the physical variable is calculated, as the confidence information for at least one datum of a physical variable
wherein the degree of the match is for the same physical variable determined from different types of sensors
First, the phrase “the physical variable” is used for various limitations, but it is not clear what the antecedent basis support for this phrase is. The limitation “sense different primary physical variables” is claimed in the plural, so it is not clear which of the multiple “different primary physical variables” the phrase “the physical variable” is referring to. Furthermore, it appears that “the physical variable” means something different depending on whether it is paired with an inertial sensor, a wheel speed sensor, a steering angle sensor, or a satellite navigation system. Therefore, it is unclear whether “the physical variable” is the same physical variable for every use of the phrase, or whether the physical variable changes based on context. If the physical variable changes, it might be better to delineate the different physical variables with modifiers, such as “first,” “second,” or “third.” Similarly, the last limitation of claim 1 
Next, upon a closer inspection of the phrase, “in the form of distance data between an associated satellite and the vehicle or a variable that is dependent thereon and speed information between the associated satellite and the vehicle or a variable that is dependent thereon,” there are many clauses connected by the words “and” and “or,” and it is not clear which clauses modify which other clauses. For example, does the phrase “or a variable that is dependent thereon” modify “distance data,” “satellite,” or “vehicle?” Does the phrase, “and speed information” modify a “variable” or one of the concepts that precede it? As the limitation continues to run on, each subsequent use of “and” and “or” makes the claim’s meaning harder to discern. The applicant is requested to explain how the various “and” and “or” clauses are being used, and it is suggested that the limitation be amended to improve readability.
In addition, the amendments have changed the phrase, “wherein the plurality of sensor elements …” to “wherein the plurality of sensors …” To match this, the phrase, “steering angle sensor element” was modified to state, “steering angle sensor.” However, the examiner noted that the claim still states, “a wheel speed sensor element,” as opposed to “a wheel speed sensor.” It is not clear whether this phrase should have also been modified to match the amended “plurality of sensors.”
Also, there does not appear to be any antecedent basis support for the phrase “the relevant at least one datum.” Furthermore, no context is given as to what constitutes “relevant.” The word is indefinite because all sorts of things can be deemed relevant. The scope of the limitation is therefore unclear.
from different types of sensors.” It is not clear whether these different types of sensors are the same sensors disclosed in the phrase “a plurality of sensors” in claim 1, line 3, or whether they are sensors that are different from the “plurality of sensors.”

All other claims depend on claim 1 and are also rejected as a result of their dependency.

Examiner’s Note - 35 USC § 101
In view of the applicant’s 01/19/21 amendments, claims 1, 3-4, and 6-14 qualify as eligible subject matter under 35 U.S.C. 101. The applicant has amended the claims to affirmatively claim multiple sensors, including at least two of the following: an inertial sensor … a wheel speed sensor … a steering angle sensor … and a satellite navigation system. Under step 2A, prong two, such amendments recite additional elements that integrate the judicial exception into a practical application. Specifically, they apply the judicial exception with, or by use of, a particular machine, which in this case, would be plural, specialized sensors. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Examiner’s Note - Allowable Subject Matter
The following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art.
wherein the plurality of sensors include at least two of the following:
wherein the signal processing device is configured to provide a first confidence measure as first confidence information, based on a degree of a match between the data or measured values and uncertainties thereof from at least two sensor output signals or data from the plurality of sensors weighted against one another on the basis of which the relevant at least one datum of the physical variable is calculated, as the confidence information for at least one datum of a physical variable
wherein the degree of the match is for the same physical variable determined from different types of sensors

In the applicant’s arguments of 01/19/21, the applicant argued:

    PNG
    media_image1.png
    402
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    662
    media_image2.png
    Greyscale


This argument appears to overcome Bharadwaj et al in view of Sahanandani et al. The examiner also did not find art that clearly taught the amended limitations. However, as discussed in the above 112 rejection, the amended limitations also contribute to the indefiniteness of the claims. Allowability of the claims will depend on how the above 112 rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustafsson et al (US Pat 7158866)
Mao et al (US PgPub 20110118979)
Timmons et al (US PgPub 20110190972)
Furukawa (US PgPub 20120221273)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862